Citation Nr: 1022799	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of left thigh lipoma, currently rated as 
noncompensably disabling.

2.  Evaluation of right foot plantar fasciitis, status post 
soft tissue release procedure, currently rated as 
noncompensably disabling.

3.  Evaluation of left ear hearing loss disability, currently 
rated as noncompensably disabling.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for granulomatous 
lesion of the left lung, claimed as irregular nodule.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 until May 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Reno, 
Nevada.

The  issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and referred to 
the AOJ for appropriate action.
 

FINDINGS OF FACT

1.  The left thigh lipoma has been productive of a tender and 
painful lesion, without any functional limitations or 
instability.

2.  Right foot plantar fasciitis has been productive of pain 
and tenderness on palpation.

3.  Left ear hearing loss disability has been productive of 
average pure tone thresholds of 14 hertz and speech 
recognition ability of 100 percent.

4.  The Veteran does not have right ear hearing loss 
disability for VA purposes.

5.  Granulomatous lesion of the left lung was incurred in 
service, and resolved without residuals prior to separation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for left thigh 
lipoma have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.118, Diagnostic Code 7819 (2009).

2.  The criteria for a 10 percent disability rating for right 
foot plantar fasciitis have  been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).

3.  The criteria for a compensable disability rating for left 
ear hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.85, 4.86, Diagnostic Code 6100 
(2009).

4.  Right ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 
(2009).

5.  A chronic granulomatous lesion of the left lung was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claims for evaluation of ratings for service 
connected disabilities arises from the appeal of initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to these claims.

Regarding the remaining claims of entitlement to service 
connection, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2005 and March 2006 that 
fully addressed all notice elements.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letters informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained, as have VA treatment records.  Furthermore, the 
Veteran was afforded VA examinations in February 2006 and 
September 2007 during which the examiners took down the 
Veteran's history, considered his lay statements, and reached 
conclusions based on their examinations that were consistent 
with the record.  The Veteran's examinations are found to 
have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of his claims are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Ratings on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  

1.  Left Thigh Lipoma

In the rating decision on appeal, the Veteran was awarded 
service connection for left thigh lipoma and granted a 
noncompensable evaluation effective June 1, 2005.  Left thigh 
lipoma is rated under 38 C.F.R. § 4.118 Diagnostic Code (DC 
or Code) 7819.  Under this Code, benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC 7801, 7802, 7803, 7804, or 7805), or rated on 
impairment of function.  38 C.F.R. § 4.118.

Scars, other than the head, face, or neck, that are deep or 
that cause limited motion. in an area or areas exceeding 39 
square centimeters are rated 10 percent disabling.  38 C.F.R. 
§ 4.118, DC 7801.

Scars that are superficial, do not cause limited motion, and 
cover area of 929 square centimeters or more are given a 10 
percent rating.  38 C.F.R. § 4.118, DC 7802.

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, DC 7803 and Note (1).

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  Note (1) 
to DC 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, DC 7805.

The Board notes that, effective October 23, 2008, the 
criteria for evaluating skin disorders, and scars in 
particular, were amended.  See 73 Fed. Reg. 54708 (2008).  
Those amendments are only applicable, however, to those 
claims filed on and after that date, or where the Veteran 
requests consideration under the amended regulations.  The 
Veteran's claim in this case was filed prior to October 2008, 
and he has not requested consideration of his claim under the 
new regulations.

During active service, the Veteran reported left thigh mass 
with weakness of the left thigh in July 2003.  In September 
2003, he had a palpable mass at the anterior mid left thigh.  
The mass was nontender to palpitation, and was similar in 
consistency to the surrounding musculature.  On MRI, the 
Veteran had no discrete skin marker identified, however there 
was a well-circumscribed lipoma noted involving the left 
thigh.  The lipoma extended craniocaudally over a distance of 
seven centimeters, and had a maximum measurement of three-
and-a-half centimeters.

Following separation in May 2005, a February 2006 VA 
examination revealed a benign neoplasm, identified as lipoma.  
There was no sign of dermatitis, eczema, lupus, or 
dermatophytosis.  There was also no scarring or 
disfigurement.   The examiner did not specifically address 
pain or tenderness in the lipoma.

On VA examination in September 2007, the Veteran had a 
lesion, which was mainly lipoma, with no overlying skin.  The 
area was about five centimeters in diameter, round in shape 
and soft.  The lipoma was mild to moderately tender to 
palpations.  Elevation and flexion of the left thigh produced 
pain of two out of ten at the site of the lipoma.  There were 
no signs of infection or inflammation.

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for left thigh lipoma is an 
appeal from the initial assignment of a disability rating.  
Here, the disability has not significantly changed and a 
uniform evaluations is warranted.

After a careful review of the record, the Board finds the 
Veteran's left thigh lipoma to be 10 percent disabling.  
Physical examination in September 2007 revealed that the 
lipoma was tender, and that the site of the lipoma was 
painful with movement.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds the lipoma is equivalent to 
a painful and tender scar.  The Board notes that the February 
2006 examiner did not specifically address whether the lipoma 
was tender or painful.  Given the Veteran's contentions 
concerning the symptoms since service, the Board finds that 
the criteria for the 10 percent evaluation were met 
throughout the entire period since the claim was filed.

The lipoma is not shown to involve an area of at least 39 
square centimeters (DC 7801) or 929 square centimeters (DC 
7802).  Nor has the lipoma been shown to be unstable (DC 
7804).

The Board has considered whether a rating may be available 
under DC 7805, based on limitation of function of the 
affected area.  Here, however, no limitation has been noted.  
Although in September 2007 the Veteran complained of pain on 
elevation and flexion of the left thigh, this pain was only 
at a level of two out of ten and no record is indicated that 
such pain was productive of any functional limitations.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the foregoing, the Board concludes that the 
Veteran's left thigh lipoma has been 10 percent disabling, 
but no more, throughout the period on appeal.   Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.

2.  Right Foot Plantar Fasciitis

In March 2006, the Veteran was awarded service connection for 
right foot plantar fasciitis and granted a noncompensable 
evaluation, effective June 1, 2005.  The disability is rated 
under 38 C.F.R. § 4.71a, DC 5284.  Under this Code, a 10 
percent evaluation is called for on evidence of moderate foot 
injuries, a 20 percent rating for moderately severe injuries, 
and a 30 percent evaluation is warranted on a showing of  
severe foot injuries.  38 C.F.R. § 4.71a, DC 5284 (2009).

Service treatment records indicate that in October 2004, the 
Veteran presented with a one year history of pain and elected 
to have corrective foot surgery for plantar fasciitis.  A 
plantar soft tissue release of the instep was performed and 
in December 2004 the Veteran had very supple subcalcaneal 
scar in the right foot plantar.  It was nontender to 
pressure, there was no swelling, erythema, warmth, local 
temperature or signs of inflammation or infection.

On post-service VA examination in February 2006, there was no 
evidence of any varus or valgus angulation of the os calcis 
in relationship to the long axis of the tibia and fibula.  
There was no pain on motion, and no additional limitation of 
motion due to pain.  The examiner saw no edema, instability, 
weakness, tenderness, callosities, breakdown, unusual shoe 
wear, hammer toes, or hallux valgus.  The Veteran's gait was 
normal and the diagnosis that the Veteran was status post 
right plantar fasciitis operation, asymptomatic.  X-ray 
imaging showed mild flatfoot deformity, but no erosive 
change, fracture or dislocation.  Joint spaces were well-
maintained.

On VA examination in September 2007, the Veteran reported 
right foot pain of three out of ten in the plantar fascia 
area.  The pain was constant and without stiffness, swelling, 
heat, redness or weakness.  The Veteran did not use crutches, 
brace, cane or corrective shoes, but was using shoe inserts.  
A physical examination revealed no painful range of motion, 
no edema, and no instability.  Tenderness on palpation of the 
plantar fasciitis was noted, however the Veteran's gait was 
normal.  He had no callosities, breakdown of the skin, 
hammertoes, clawfoot, flatfoot, hallux valgus or other 
deformity.  The examiner diagnosed the Veteran with moderate 
symptoms of plantar fasciitis as demonstrated by varying 
levels of pain throughout the day.

After a careful review of the record, the Board finds the 
Veteran's right foot plantar fasciitis to be 10 percent 
disabling.  In order to warrant such a rating, there must be 
evidence of moderate foot injuries.  In this case, the report 
of examination in September 2007 indicated that the Veteran's 
foot injuries were "moderate" and productive of pain.  In 
order for a 20 percent rating to be called for, the evidence 
must demonstrate moderately severe foot injuries.  38 C.F.R. 
§ 4.71a, DC 5284.  Here, however, the Veteran's injuries do 
not rise to that level.

The Board has also considered other potentially applicable 
diagnostic codes for rating the foot.  However, we find that 
none are applicable.  Specifically, the Veteran does not have 
flatfoot (DC 5276), bilateral weak feet (DC 5277), claw foot 
(DC 5278), Morton's disease (DC 5279), hallux valgus (DC 
5280), hallux rigidus (DC 5281), hammer toe (DC 5282), or 
malunion of the tarsal or metatarsal bones (DC 5283).  38 
C.F.R. § 4.71a (2009).

The Board finds the Veteran's testimony is credible with 
regard to his right foot plantar fasciitis, however even when 
accepted as true, the evidence does not provide a basis for 
an evaluation higher than 10 percent, as discussed above.

Based on the foregoing, the Board concludes that the 
Veteran's right foot plantar fasciitis has been 10 percent 
disabling throughout the period on appeal.  All evidence has 
been considered and there is no doubt to be resolved.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Having reviewed the evidence, the Board finds that referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.  See 
Thun, supra.
 
3.  Left Ear Hearing Loss Disability

In the March 2006 rating decision on appeal, the Veteran was 
awarded service connection for left ear hearing loss and 
granted a noncompensable rating, effective June 1, 2005.  The 
Veteran's hearing loss is rated under 38 C.F.R. §§ 4.85, 
4.86, DC 6100.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Here, service treatment records show a progressive reduction 
in left ear hearing throughout active service and on 
evaluation in March 2005, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
6000
LEFT
10
10
15
25
35
65

On VA examination in February 2006, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
5
5
10
25

The average threshold was 10 hertz.  Speech audiometry 
revealed speech recognition ability of 92 percent in the left 
ear.  The diagnosis was of sensorineural hearing loss.




On audiological evaluation in September 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
10
5
15
35

The average threshold was 14 hertz.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
left ear.  Tympanometry revealed normal middle ear function, 
and acoustic reflexes were present.  The diagnosis was of 
mild sensorineural hearing loss.

Based on application of the rating schedule numeric 
designations, the Veteran's left ear left ear is assigned 
Roman numeral I under Table VI of the rating schedule.  As 
the Veteran is only service-connected for his left year, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  See 38 C.F.R. § 
4.85(f).   Therefore, the Veteran's level of hearing loss 
warrants a noncompensable rating via application of Table 
VII.

The Veteran's testimony regarding is left ear is credible, 
however, even when accepted, the evidence does not provide 
the basis for a compensable rating.  Based on the foregoing, 
the Board concludes that the Veteran's left ear hearing loss 
has been noncompensably disabling throughout the period on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Having reviewed the evidence, the Board finds that referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.  See 
Thun, supra.



Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  This rule 
does not mean, however, that any manifestation in service 
will necessarily permit service connection.  Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2009).


1.  Right Ear Hearing Loss

Under VA regulations, impaired hearing is considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

The Veteran's service treatment records reflect that on 
enlistment examination in January 1984, pure tone thresholds, 
in decibels, were as follows:



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5

In October 1992, pure tone thresholds in decibels were as 
follows:



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5

Testing in March 2005 revealed pure tone thresholds as 
follows:



500
1000
2000
3000
4000
RIGHT
10
5
5
20
15



On audiological evaluation in February 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10

Average threshold was 8 hertz.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear, 
and the Veteran was diagnosed with bilateral sensorineural 
hearing loss.

On audiological evaluation in September 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5

Average threshold was 5 hertz.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear.  
The Veteran reported that he had been a fire inspector during 
active duty and that he was exposed to "a lot of sirens as 
well as some flight line noise."  He was diagnosed with 
normal right ear hearing.

As indicated, VA regulations consider impaired hearing to be 
a disability only when auditory thresholds reach 40 decibels 
or greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  In this case, none of the requisite criteria 
for disabling hearing are met.  While the Board concedes that 
the Veteran was exposed to noise during service, he cannot be 
service connected without evidence of a disability. 

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Granulomatous Lesion of the Left Lung

Service treatment records reflect that on examinations in 
January 1984 and March 1987, the Veteran's lungs and chest 
were normal.  In January 1994 a chest x-ray showed an 
irregular nodular density in the left lung, and the Veteran 
stated that he had been diagnosed with cancer .

In April 1995, views of the chest revealed lobulated density 
about the left lateral lung, measuring approximately 5 
millimeters in size.  The conclusion was that this 
represented probable left lower lobe granuloma.  Imaging in 
January 1996, showed a calcified granuloma in the left 
costophrenic angle, not changed since April 1995.  There we 
no infiltrates or other suspicious abnormalities.  The 
impression was of healed granulomatous disease without 
evidence of acute cardio pulmonary disease.

In April 2002, the Veteran's lungs were clear bilaterally 
with no adventitious signs heard on auscultation of the 
lungs.wer lobe granulomia. of healed franulomatous disease 
without evidence o  In October 2004, the Veteran's lungs were 
clear to auscultation.  In December 2004 the Veteran reported 
symptoms of feeling "someone's fist in middle of chest."  
Radiographs at that time revealed unremarkable lungs and 
cardiomediastinal silhouette.of the chest revealed 
unremarkabel sabling hearing are met. elowarering impaorment 
of I. f the tarsal or metar

Based on the foregoing, the Veteran had a granuloma in the 
left lung during service, however, based upon negative lung 
imaging in 2002 and 2004, the granuloma resolved without 
residuals and a chronic disorder did not develop.

Following separation from active service in May 2005, the 
Veteran underwent VA examination in February 2006.  At that 
time he stated that he was given "skin testing" in 1991 or 
1992 when his left lung nodule was identified.  He did not 
remember if the results of such testing were positive.  The 
Veteran had no hemoptysis, or malignancy.  His lungs were 
clear to percussion and clear to auscultation.  He had no 
wheezing and no rales, and the diagnosis was of granulomatous 
lesion of the left lung.  Subsequent radiographic images 
showed the left lung field to be clear.

Given the current medical finding, the Veteran has no 
disability of the left lung for which service connection may 
be granted.  While the Board concedes that the Veteran was 
diagnosed with a granuloma in the left lung during service, 
in-service imaging in 2002 and 2004 revealed that any such 
granuloma had resolved prior to separation.  The Board also 
has considered the VA examiner's February 2006 diagnosis of 
granulomatous lesion of the left lung, but notes that this 
diagnosis appear to have been based entirely on the Veteran's 
reported history as the examiner admitted that x-ray evidence 
had not yet been reviewed.  Diagnostic testing indicated that 
the Veteran did not have any lung-related symptomatology, and 
subsequent imaging confirmed that the Veteran's left lung 
field was clear.

In sum, the evidence of record indicates that the Veteran 
does not have a current disability of the left lung.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).














	(CONTINUED ON NEXT PAGE)


ORDER

A 10 percent evaluation for left thigh lipoma is granted, 
subject to the controlling regulations applicable to payment 
of monetary benefit.

An evaluation of 10 percent for right foot plantar fasciitis 
is granted subject to the controlling regulations applicable 
to payment of monetary benefit.

A higher evaluation for left ear hearing loss disability, 
currently rated as noncompensable, is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for granulomatous lesion of 
the left lung is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


